Title: From Thomas Jefferson to Martha Jefferson Randolph, 29 November 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Nov. 29. 08.
                  
                  Yours of the 18th. has been recieved. I recieved a letter lately from mr Bankhead informing me he & Anne were well and agreeing to come and live with us until the population of the hive shall force a swarm or the concourse of clients call for & afford a separate establishment. I am happy that they think of settling ultimately at Poplar forest. it is a fine establishment & good neighborhood. I rejoice also that Virginia’s accomodation has been increased by it. I inclose you mrs Harrison Smith’s answer on the subject of the Novel. by the post-rider I send your watch, key, and ring. in the same paper you will find a scab of vaccine which I have this moment recieved from Dr. Worthington. he sais the surface of the scab is to be paired with the point of a lancet to near the middle of it’s thickness. then putting on it a drop of tepid water, work it up with the point of the lancet till that is well impregnated, and then insert the launcet horizontally between the scarf skin and skin without making any wound. this scab is old, & therefore the Doctr. has not entire confidence in it. he will write to Baltimore this evening for fresh matter which you shall have by the next post. I have been delayed to the very moment of making up the mail, and must therefore close with my best affections to mr Randolph & the children, and my constant & tenderest love to yourself.
                  
                     Th: Jefferson 
                     
                  
               